Citation Nr: 1622902	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of head trauma, back of head, face, and right eye orbit.

3.  Entitlement to service connection for facial scars.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a low back disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1979 to December 1979, with additional service in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Travel Board hearing.

In January 2015, the Board remanded the issues of entitlement to service connection for hypertension, residuals of head trauma (back of head, face, and right orbit), facial scars, a neck disability, and a low back disability, in addition to issues of entitlement to service connection for hearing loss and an increased rating for posttraumatic stress disorder (PTSD), for further development.  In September 2015, the Board denied entitlement to service connection for hearing loss and an increased rating for PTSD, and remanded the remaining issues for further development.  Thus, what remains on appeal are the issues as listed on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

Because the requested development in the September 2015 Board remand was not substantially completed, the Board finds that further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2015, the Board essentially requested that the Veteran be provided VA examinations, and that VA and private treatment records be obtained.  The Board notes that it appears that updated VA treatment records were associated with the claims file.  However, with respect to VA examinations and private treatment records, further action is required. 

It appears that the Veteran was scheduled for the requested VA examinations to occur in December 2015, but that in a December 2015 telephone call, the Veteran requested that such examinations be canceled because "he did not want to drive over the pass until 03/2016."  There may be a path between the Veteran's residence and the VA Medical Center (VAMC) that is not traversable during the winter.  Despite the Veteran's indication of willingness to attend VA examinations at a later date than originally scheduled, it does not appear that he was afforded such an opportunity.  With respect to private treatment records, it does not appear that any attempts to obtain records from private providers, to include from Yakima Valley Farm Workers Clinic and the Veteran's chiropractor, were made.  Thus, he should be scheduled for VA examinations, and such private records should be obtained, as requested in the September 2015 remand instructions.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for hypertension, headaches that radiate from the base of the neck to the forehead, skin tags (affecting the neck and face), and low back pain.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file, to include records from the Veteran's chiropractor and Yakima Valley Farm Workers Clinic.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After associating the above records, if any, with the claims file, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's diagnosed hypertension.  Attempt to schedule the Veteran when the path to the VAMC is traversable.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during, or is etiologically related to, the his military service.

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that the hypertension is caused, or aggravated, by the Veteran's service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Afford the Veteran VA examination(s), by examiner(s) with sufficient expertise, to determine the nature and etiology of any currently present residuals of head trauma (to include back of head, face, and right eye orbit), facial scars, and neck and low back conditions, to include consideration of the headaches that radiate from the base of the neck to the forehead, skin tags (affecting the neck and face), and low back pain noted in the treatment records.  Attempt to schedule the Veteran when the path to the VAMC is traversable.    The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide any diagnoses regarding residuals of head trauma (to include back of head, face, and right eye orbit), facial scars, and neck and low back conditions.  Then, the examiner should provide an opinion with respect to any such diagnoses as to whether they at least as likely as not (50 percent or greater probability) had their onset during, or are etiologically related to, the Veteran's military service, to include consideration of his contentions that he has the above-listed conditions as a result of an in-service assault.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, then furnish the Veteran with a supplemental statement of the case and allow him an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

